Two questions are presented for review. The first: Is the law re-establishing county courts (Acts 1915, p. 862) void as being enacted in violation of section 45 of the Constitution? So far as this court is concerned, this question is settled adversely to appellant in the case of State ex rel. Garrett v. Torbert,200 Ala. 663, 77 So. 37.
Second. Both the state and defendant requested of the court in writing the giving of the general affirmative charge. After the opening argument by the solicitor and the argument by defendant's counsel, the solicitor began his closing argument, whereupon the court told the solicitor in the presence and hearing of the jury that further argument was unnecessary, as he would give the charge as requested in writing by the state. To this statement of the court the defendant reserved an exception. The announcement by the judge in open court that he would give the general charge for the state, which he correctly gave, was not error.
There is no error in the record, and the judgment is affirmed.
Affirmed. *Page 549